        Case 2:20-cv-01136-AJS-MPK Document 39 Filed 04/22/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

STEVEN J. HAYES,                                         )
                                                         )
                Plaintiff,                               )        Civil Action No. 17-1327
                                                         )        District Judge Arthur J. Schwab
                         v.                              )        Chief Magistrate Judge Maureen P. Kelly
                                                         )
ROBERT GILMORE, Facility Manager SCI                     )        Re: ECF Nos. 72, 78, 80
Greene, et al,                                           )
                                                         )
                Defendants.                              )



MS. S. HAYES,                                            )
                                                         )
                Plaintiff,                               )        Civil Action No. 20-1136
                                                         )        District Judge Arthur J. Schwab
                         v.                              )        Magistrate Judge Maureen P. Kelly
                                                         )
MARK ZAKEN, Superintendent SCI -Greene,                  )        Re: ECF Nos. 31, 34, 36
et al,                                                   )
                                                         )
                Defendants.                              )

                                        MEMORANDUM ORDER

                 Presently before the Court are Motions for Default, Motions to Enforce, and

Amended Motions for Hearing filed on behalf of Plaintiff S. Hayes (“Plaintiff”). 1 Upon review of

the motions, the responses filed by the Pennsylvania Department of Corrections Defendants

(“DOC Defendants”), and the transcript memorializing the terms of the settlement agreement, and

for the following reasons, Plaintiff’s motions are denied. 2




1
  The pending motions at C.A. No. 17-1327 are at ECF Nos. 72, 78, and 80; the motions at C.A. No. 20-1136 are at
ECF Nos. 31, 34 and 36.
2
  The DOC Defendants’ responses to the pending motions at C.A. No. 17-1327 are at ECF Nos. 75 and 81; and the
responses at C.A. No. 20-1136 are at ECF No. 33 and 37. For ease of reference, the Court will cite to the documents
filed at C.A. No. 17-1327.

                                                        1
       Case 2:20-cv-01136-AJS-MPK Document 39 Filed 04/22/21 Page 2 of 4




        Plaintiff’s motions arise out of her dissatisfaction with the way the DOC Defendants have

effectuated the settlement agreed to by the parties on December 7, 2020, during a judicial

mediation conducted by United States District Judge J. Nicholas Ranjan. ECF No. 64-65. In

particular, Plaintiff complains that the cash settlement has not been timely remitted to her inmate

account, she has not been assigned a cellmate nor housed on a cellblock with other transgender

inmates, and she has not been permitted to purchase a specific watch or headphones. Through the

Amended Motion for Hearing, Plaintiff states that the cash settlement has since been deposited to

her inmate account, she has been authorized the purchase of the identified watch, and she has been

transferred to the State Correctional Institution at Benner Township. ECF No. 80. The remaining

issues relative to the settlement are Plaintiff’s preferred headphones and her housing placement at

the facility selected for transfer.

        The Court has reviewed the complete transcript memorializing the agreement. Regarding

the headphones, the transcript reflects as follows:




                                                 2
       Case 2:20-cv-01136-AJS-MPK Document 39 Filed 04/22/21 Page 3 of 4




       DOC represents that in accordance with the terms of the agreement, Plaintiff is permitted

to purchase any DOC “approved headphones and headphone amplification. The DOC commissary

headphones are DOC approved headphones for purchase.” ECF No. 81 ¶ 13. The Court finds that

the DOC is complying with the agreement reached by the parties.

       Plaintiff also disputes her current cell and cellblock assignment. Plaintiff states that SCI –

Brenner officials have indicated that “a move to a block with other transgenders would be

considered in the future.” ECF No. 80. The issue of cell assignment was not addressed in the

settlement agreement and raises an issue that is a matter of prison administration. Absent the

violation of an established right, the Court will not interfere with Plaintiff’s placement. See

Johnson v. Hill, 910 F. Supp. 218, 220 (E.D. Pa. 1996) (collecting cases).

       Accordingly, it is apparent that all of the terms of the settlement agreement have been

satisfied. An appropriate Order follows:

                                                 ORDER

        Upon consideration of Plaintiff’s Motion for Default, filed at C.A. No. 17-1327, ECF No.

72, and filed at C.A. No. 20-1136, ECF No. 31; the Motion to Enforce, filed at C.A. No. 17-1327,

ECF No. 78, and filed at C.A. 20-1136, ECF No. 34; and the Amended Motion for Hearing, filed

at C.A. No. 17-1327, ECF No. 80, and filed at C.A. 20-1136, ECF No. 36, the responses thereto,

and the transcript memorializing the agreement reached between the parties on December 7, 2020,

IT IS HEREBY ORDERED that the motions are DENIED.

       In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any appeal

is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street, Room 3110,



                                                 3
          Case 2:20-cv-01136-AJS-MPK Document 39 Filed 04/22/21 Page 4 of 4




Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any appellate

rights.

Dated: April 22, 2021                        BY THE COURT:


                                             /s/ Maureen P. Kelly___________
                                             MAUREEN P. KELLY
                                             UNITED STATES MAGISTRATE JUDGE



cc:       The Honorable Arthur J. Schwab
          United States District Judge

          All counsel of record via CM-ECF

          Steven J. Hayes
          MQ-5447
          301 Institution Drive
          Bellefonte, PA 16823




                                               4
